                     UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO



 RONALD VAN HOOK; GABRIEL
 VAN HOOK; and NATHAN VAN                  Case No. 1:19-CV-00170-BLW
 HOOK
               Plaintiffs,                 MEMORANDUM DECISION AND
                                           ORDER

 STATE OF IDAHO; IDAHO STATE
 BAR; STEVEN FISHER; FISHER
 LAW FIRM; MARY GRANT;
 KIMBERLI STRETCH; IDAHO
 LEGAL AID; VIRGINIA BOND;
 BOND LAW CHARTERED;
 CHRISTOPHER D. BOYD; ADAMS
 COUNTY, IDAHO; JOHN DOES 1-
 100; and UNKNOWN AGENTS of
 the IDAHO THIRD JUDICIAL
 DISTRICT,

                    Defendants.


                               INTRODUCTION

      Pending before the Court are six motions: Virginia Bond’s and Bond Law

Chartered’s Motion to Quash (Dkt 3); Adams County Idaho and Christopher D.

Boyd’s Motion to Dismiss or Motion to Quash (Dkt. 6); Mary Grant’s, Kimberli

Stretch’s and Idaho Legal Aid Services Inc.’s Motion to Dismiss (Dkt. 9); Virginia

Bond’s and Bond Law Chartered’s Motion to Dismiss (Dkt. 12); Adams County’s


MEMORANDUM DECISION AND ORDER - 1
and Christopher D. Boyd’s Motion to Dismiss (Dkt. 14); and Steven Fisher and

Fisher Law Firm’s Motion to Dismiss. (Dkt. 22.) These motions are decided

without a hearing because the facts and legal arguments are adequately presented

in the moving and opposing papers, and the decisional process would not be

significantly aided by oral argument. For the following reasons the Court will grant

the motions to dismiss, and will find the motions to quash moot.

                                 BACKGROUND

      This case is about the actions of a collection of individuals who, in some

way, interacted with Ronald Van Hook during his divorce and child custody

proceedings.

      In August 2014, Ronald Van Hook filed a pro se complaint in Canyon

County for custody visitation rights for his three children and to seek a decree of

legal separation from his wife, Dawn Van Hook (Dawn Renee Cannon). Dkt. 22-2

at 9; Canyon County Case No. CV-2014-7409-C. In September 2014, Van Hook

retained attorney Steven Fisher to represent him in the case. Id. Fisher filed a

motion for entry of default, which was granted—resulting in a custody visitation

award for Van Hook. Id. However, in October 2014, Cannon, through her attorney,

Mary Grant of Idaho Legal Aid Services, Inc., moved to set aside the order of

default, asserting she had never been served with notice of the action. Id.




MEMORANDUM DECISION AND ORDER - 2
Meanwhile, Cannon filed an action for child protection in Adams County. 1 Id.;

Adams County Case No. cv-2014-3311. That filing resulted in the issuance of a

civil protection order for Cannon. Id at 10.

       In November 2014, the entry of default judgment in Van Hook’s Canyon

County case was set aside and the judge in the case set the matter for trial in

August 2015. Id. However, in March 2015, Fisher filed a motion for leave to

withdraw as counsel due to Van Hook’s failure to pay his legal bills or follow the

attorney’s advice. Id. at 12. The motion was granted. Id. Also in March 2015,

Cannon filed for and received a temporary ex parte restraining order to prevent

Van Hook from having any contact with one of his three children. Id. Then, in

April 2015, Cannon filed a motion to consolidate the Canyon County case with the

case she filed in Adams County. Id. Van Hook filed a notice of non-objection and

the cases were consolidated in May 2015. Id. at 13.

       In August 2015, the state court judge conducted a bench trial, which resulted

in an order awarding Cannon sole legal custody of the three children. Id. at 14. The

award was finalized on September 9, 2015, when the court filed a written judgment

and decree of divorce. Id. A few weeks later, attorney Virginia Bond appeared on



       1
         The report that issued from the action for protection order noted that the parties’
children were scared of their father, wanted to remain with their mother, and that Van Hook had
physically struck Cannon on more than one occasion. Dkt. 22-2 at 11.


MEMORANDUM DECISION AND ORDER - 3
behalf of Van Hook, and filed motions for a new trial and for reconsideration. Id.

at 15. The motions were eventually withdrawn by Van Hook. Id. In March 2016,

attorney Bond filed a motion to withdraw because Van Hook did not trust her and

also believed she was acting to somehow protect the judge presiding over the case.

Id. Bond’s motion to withdraw was granted.

      Van Hook continued to represent himself in the matter, filing a motion for

an order of recusal of the judge, which asserted the judge had improper discussions

with Cannon and her counsel. Id. After a hearing, the motion was denied. Id. at 16.

However, Van Hook continued to file motions in the case, including motions

arguing Cannon should be held in criminal contempt, motions for a change in

venue, and motions for new orders regarding the child custody decision. Id.

      In addition to the consolidated Adams County case, Van Hook filed at least

seven (7) similar complaints in Canyon and Owyhee counties. Id. at 18-19.

Notably, in a civil case filed in 2016, Van Hook sought damages related to the

actions of attorneys and judges involved in his divorce and child custody

proceedings. In that case, he claimed his lawyers and the lawyer for his ex-wife

conspired to deprive him of the custody of his children and his civil rights. The

defendants listed in Van Hook’s state court complaint were Kimberli Stretch of

Idaho Legal Aid, Mary Grant formerly of Idaho Legal Aid, Virginia Bond, and

Steven Fisher. Dkt. 9-2 at 49.

MEMORANDUM DECISION AND ORDER - 4
       As a result of such activities in the courts of Idaho, Van Hook was deemed a

“vexatious litigant” pursuant to Idaho Court Administrative Rule 59. Dkt. 22-2 at

16; see I.C.A.R. 59. Of particular interest, the order found that Van Hook’s

repeated attempts to “re-litigate” the September 9, 2015 judgment qualified him as

a vexatious litigant. Id. at 27. The reviewing court’s September 2017 order

required that Van Hook obtain leave of court prior to any pro se filing of new

litigation in the state of Idaho. Id. at 31.

       This background brings us to the present complaint—filed pro se by Van

Hook in May 2019.2 Dkt. 1. Van Hook’s Complaint is filed on behalf of himself

and his minor sons, Gabriel Van Hook and Nathan Van Hook. Id. It names as

Defendants the State of Idaho, the Idaho Bar Association, Steven Fisher and the

Fisher Law Firm, Mary Grant, Kimberli Stretch, Idaho Legal Aid, Virginia Bond,

Bond Law Chartered, Christopher D. Boyd and/or Adams County, Idaho, Does,

and “Unknown Agents” of Idaho’s Third Judicial District. Id.

       Therein, Van Hook alleges that Defendants violated and conspired to violate

the civil rights of himself and his children, that certain Defendants engaged in

fraudulent activities in violation of federal anti-racketeering laws, and that the


       2
          None of the defendants raised the issue of whether the vexatious litigant ruling applies
to an action filed pro se in a federal court in the State of Idaho. The Court will not take up this
issue sua sponte because it will dismiss Van Hook’s complaint for the reasons argued by
Defendants in their various motions.


MEMORANDUM DECISION AND ORDER - 5
Idaho State Bar is an unlawful monopoly. Id. He alleges also that the Idaho State

Bar unlawfully failed to take action on complaints lodged by Van Hook against

attorney Defendants and various judicial officers. Id.

      To support his Complaint, as exhibits to an unsigned declaration, Van Hook

attached the complaint in the civil case he filed in 2016, in which he likewise

sought damages related to the actions of individuals involved in his divorce and

child custody proceedings. Van Hook asserts that all facts and arguments contained

in the state court pleading, are facts and arguments he intends to make in this case.

Id.

      By way of various answers and motions, Defendants seek dismissal of each

of Van Hook’s claims. Defendants assert that many of the claims are barred by the

doctrines of res judicata and collateral estoppel due to the 2016 state court action.

Defendants assert also that Van Hook’s claims should be dismissed for

implausibility and inadequacies in pleading under Federal Rule of Civil Procedure

12(b)(6). The Court will analyze these arguments below.



                                   DISCUSSION

1.    Van Hook can not appear pro se on behalf of his minor children.

      As an initial matter the Court notes Ronald Van Hook’s Complaint alleges

all claims on behalf of his minor children. A pro se litigant can not file litigation on

MEMORANDUM DECISION AND ORDER - 6
behalf of third parties, including minor children, unless the pro se litigant is

licensed to practice law. Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir.

1997); Smogonovich v. City of Boise, No. CV09-011-S-EJL, 2009 WL 3229371, at

*2 (D. Idaho Oct. 2, 2009) (“a non-lawyer, may represent his own interests but

may not represent those of his children.”). As such, the Court will dismiss the

minor children from this action and will consider the legal and factual sufficiency

of the claims as to Ronald Van Hook only.

2.    Res Judicata and collateral estoppel apply to bar certain claims against
      seven of the defendants.

      Res judicata and collateral estoppel are affirmative defenses used in federal

court to give preclusive effect to prior state court judgments. See 28 U.S.C. § 1738

(federal courts must afford full faith and credit to state judicial proceedings).

Federal courts apply state rules governing preclusion to determine whether a state

judgment should have preclusive effect in a federal action. See Migra v. Warren

City Sch. Dist. Bd. of Educ., 465 U.S. 75 at 83-85, 104 (1984)

      The doctrine of res judicata, or claim preclusion, applies “when there is (1)

an identity of claims; (2) a final judgment on the merits; and (3) identity or privity

between the parties.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713

(9th Cir. 2001). Idaho law provides that the party asserting res judicata as an

affirmative defense bears the burden of establishing all of the essential elements by


MEMORANDUM DECISION AND ORDER - 7
a preponderance of the evidence. Foster v. City of St. Anthony, 841 P.2d 413, 419

(Idaho 1992).

       On the other hand, a party seeking to apply collateral estoppel, or issue

preclusion, must show: (1) the party against whom an earlier decision was asserted

had a full and fair opportunity to litigate the issue decided in the earlier case; (2)

the issue decided in the prior litigation was identical to the issue presented in the

present action; (3) the issue sought to be precluded was actually decided in the

prior litigation; (4) there was a final judgment on the merits in the prior litigation;

and (5) the party against whom the issue is asserted was a party or in privity with a

party to the litigation. Ticor Title Co. v. Stanion, 157 P.3d 613, 618 (Idaho 2007).

      In this matter, Defendants Grant, Stretch, Idaho Legal Aid services, Inc.,

Virginia Bond, Bond Law Chartered, Steven Fisher and Fisher Law Offices,

PLLC, each assert many of the claims Van Hook alleges against them are barred

by res judicata, collateral estoppel, or both. Defendants’ arguments are based on

the fact that, in the 2016 state court complaint, Van Hook alleged the same

complaints against them.

      As set forth above, the state court complaint listed as defendants Kimberli

Stretch of Idaho Legal Aid, Mary Grant formerly of Idaho Legal Aid, Steven

Fisher, and Virginia Bond. Dkt. 9-2 at 49. The statement of claims alleged against

the defendants included that they: (1) made false allegations and statements about

MEMORANDUM DECISION AND ORDER - 8
or concerning Van Hook; (2) were grossly and contributorily negligent; (3)

breached contractual duties owed to Van Hook; (3) failed to comply with the Idaho

Rules of Professional Conduct; and (4) that since July 16, 2014, they each violated

and/or conspired to violate Van Hook’s civil rights. Dkt. 9-2 at 51.

      The state court issued three decisions on the merits of separate motions to

dismiss brought by (1) Stretch and Grant, (2) Fisher, and (3) Bond. In each

decision, the state court found Van Hook’s complaint failed to state a defamation

claim, a breach of contract claim or negligence claim, a valid claim with respect to

alleged violations of the Idaho Rules of Professional conduct, and failed to state a

claim for a civil rights violation or conspiracy. Re: Stretch and Grant, Dkt. 9-2 at

56-58; Re: Fisher, Dkt.12-5 at 4-6; Re: Bond, Dkt. 12-6 at 2-3. In August 2017, the

state court issued a final judgment, dismissing the complaint with prejudice. See

Dkt. 12-7 at 2.

      In the Complaint presently before this Court, Van Hook brings the same

claims of conspiracy to violate his civil rights, breach of the Idaho Rules of

Professional Conduct, and breach of contractual duties against Stretch and Grant

(and Idaho Legal Aid Services, Inc.), Bond (and Bond Law Chartered), and Fisher

(and Fisher Law Office, PLLC). See Complaint, Dkt. 1 at 5-10. Like the claims

Van Hook made via his state law complaint, the claims alleged here are based on




MEMORANDUM DECISION AND ORDER - 9
facts related to the Defendants’ involvement in the legal proceedings related to

Van Hook’s divorce and child custody determination.

      Provided the foregoing, the Court finds the doctrine of res judicata applies

to bar certain claims in this matter. The state court claims against these

Defendants—conspiracy to deprive Van Hook of his civil rights, breach of

contractual duties owed to Van Hook, and failure to comply with the Idaho Rules

of Professional Conduct— are virtually identical to the claims identified herein and

are based on the same operative set of facts and circumstances.

       Additionally, the doctrine of collateral estoppel also applies to bar claims

based on these identical issues because: (1) Van Hook had full and fair opportunity

to litigate these issues, (2) the issues identified above are indeed identical to the

issues presented in the present action, (3) the issues Defendants now seek to

preclude were decided by the state court, (4) the Court issued a final judgment on

the merits, and finally, (5) the parties against whom the issues were asserted in the

state court complaint are either parties to this matter, or, as is the case with Idaho

Legal Aid Service, Inc., Bond Law Chartered, and Fisher Law Office, PLLC, are in

privity with Defendants in the present litigation.

      For these reasons, the Court will grant the motions to dismiss based on claim

and issue preclusion pertaining to Defendants Stretch, Grant, Idaho Legal Aid

Services, Inc., Bond, Bond Law Chartered, Fisher, and Fisher Law Office, PLLC.

MEMORANDUM DECISION AND ORDER - 10
For clarity, the claims to be dismissed under the doctrines of res judicata and

collateral estoppel as to each of these Defendants are claims regarding: (1)

conspiracy to violate Van Hook’s civil rights; (2) breach of the Idaho Rules of

Professional Conduct; and (2) breach of contractual duties allegedly owed to Van

Hook. The Court will now consider whether the allegations in the Complaint

support the remaining claims.

3.     The allegations in the Complaint do not support Van Hook’s remaining
       claims.

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964 (2007).

While a complaint attacked by a Rule 12(b)(6) motion to dismiss “does not need

detailed factual allegations,” it must set forth “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555.

       To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Id.

at 570. A claim has facial plausibility when the plaintiff pleads factual content that

allows the Court to draw the reasonable inference that the defendant is liable for


MEMORANDUM DECISION AND ORDER - 11
the misconduct alleged. Id. at 556. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a

defendant has acted unlawfully. Id. Where a complaint pleads facts that are

“merely consistent with” a defendant’s liability, it “stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. at 557.

      Two years after Twombly was decided, the Supreme Court identified two

“working principles” that underlie Twombly. See Ashcroft v. Iqbal, 129 S.Ct. 1937,

1949 (2009). First, the tenet that the Court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Id. “Rule 8 marks a

notable and generous departure from the hyper-technical, code-pleading regime of

a prior era, but it does not unlock the doors of discovery for a plaintiff armed with

nothing more than conclusions.” Id. at 1950. Second, only a complaint that states a

plausible claim for relief survives a motion to dismiss. Id. “Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. Notably, a dismissal without leave to amend is improper unless it is beyond

doubt that the complaint “could not be saved by any amendment.” Harris v.

Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009)

      The Ninth Circuit has held that “in dismissals for failure to state a claim, a

district court should grant leave to amend even if no request to amend the pleading

MEMORANDUM DECISION AND ORDER - 12
was made, unless it determines that the pleading could not possibly be cured by the

allegation of other facts.” Cook, Perkiss and Liehe, Inc. v. Northern California

Collection Service, Inc., 911 F.2d 242, 247 (9th Cir. 1990). The issue is not

whether plaintiff will prevail but whether he “is entitled to offer evidence to

support the claims.” Diaz v. Int’l Longshore and Warehouse Union, Local 13, 474

F.3d 1202, 1205 (9th Cir. 2007) (citations omitted).

      Additionally, before a court can dismiss the complaint of a pro se litigant, it

must provide the litigant “with notice of the deficiencies in his complaint in order

to ensure that the litigant uses the opportunity to amend effectively.” Ferdik v.

Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). A court may, however, dismiss a

pro se litigant’s complaint without leave to amend if it appears beyond a doubt that

the plaintiff can prove no set of facts that would entitle him to relief and this defect

cannot be cured by amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th

Cir. 2000).

      A.      Claims against the State of Idaho

      Van Hook’s claims against the State of Idaho are implausible and do not

survive Defendant’s motion to dismiss.

      Van Hook alleges the State of Idaho failed to protect him as required by the

Fourteenth Amendment of the United States Constitution. In its answer to the

Complaint, the State of Idaho affirmatively asserts that Van Hook’s claims should

MEMORANDUM DECISION AND ORDER - 13
be dismissed pursuant to Rule 12(b)(6) for failure to state a cause of action for

which relief can be granted. Dkt. 4 at 2. The State of Idaho argues it has immunity

against the claims set forth in the Complaint based on the Eleventh Amendment to

the United States Constitution, and for this reason, that the Court lacks subject

matter jurisdiction over the claims. The Court agrees. Frew ex rel. Frew v.

Hawkins, 540 U.S. 431, 437 (2014) (citing Seminole Tribe of Fla. v. Fla., 517 U.S.

44, 54 (1996)); Fed. R. Civ. P. 12(b)(1). For this reason, and because this defect

cannot be cured by amendment, the Court will dismiss any and all claims against

the State of Idaho with prejudice.

      B.     Claims specifically alleged against the Idaho State Bar

      Van Hook’s claims against the Idaho State Bar are implausible and do not

survive Defendant’s motion to dismiss.

      Van Hook alleges the Idaho State Bar violated Anti-Trust and/or Monopoly

Practices per Idaho Code Sections 48-603(7),(9),(17),(18) and 48-603C(2)(a). Dkt.

1 at 4. Van Hook alleges also that the Idaho State Bar is vicariously liable for the

actions of its member attorneys and any failures in representing Van Hook. Id. at 5.

The Court reviews each statute to determine whether Plaintiff may proceed under

the facts alleged.

      Idaho Code Section 48-603 codifies Idaho’s Consumer Protection Act.

Subsection (7) declares it unlawful when a person represents “that goods or

MEMORANDUM DECISION AND ORDER - 14
services are of a particular standard, quality, or grade….” I.C. § 48-603(7).

Subsection (9) declares it is unlawful when a person advertises “goods or services

with intent not to supply them as advertised.” Id. at 48-603(9). Subsection (17)

makes it unlawful to engage “in any act or practice which is otherwise misleading,

false, or deceptive to the consumer.” Id. at 48-603(17). And subsection (18) makes

it unlawful to engage “in any unconscionable method, act or practice in the

conduct of trade or commerce, as provided in section 48-603C.” Id. at 48-603(18).

Section 603C provides a framework for identifying unconscionable methods, acts

or practices in the conduct of trade and commerce. Van Hook alleges also, that the

Idaho State Bar Association violated federal anti-trust laws, specifically, the

Sherman Act. Dkt. 1 at 9; see 15 U.S.C. Chapter 1. Van Hook’s Complaint,

however, does not contain any discernable factual allegations that would satisfy the

elements of these state or federal offenses.

      Although, at the motion to dismiss stage, the Court must accept Van Hook’s

factual allegations as true, Court does not treat legal conclusions in the same

manner (i.e. “[t]he Idaho Bar Association has Vicarious Liability for its members

and their failures to represent the interests of their clients and abide by the Idaho

rules of Professional Conduct.”). Dkt. 1 at 5. Careful review of Van Hook’s

Complaint shows it contains legal conclusions couched as factual allegations. To

the extent that the allegations are indeed factual, even when assumed as true, they

MEMORANDUM DECISION AND ORDER - 15
do not plausibly give rise to an entitlement for relief under Idaho’s antitrust laws,

Idaho’s consumer protection laws, or federal antitrust laws.

      Furthermore, the Court finds also that it would be futile to allow Van Hook

leave to amend his Complaint. The Court can imagine no set of facts that would

support a claim that the Idaho State Bar is an unlawful monopoly under either state

or federal law. Additionally, the Court can find no legal precedent to support an

argument that the Idaho Consumer Protection Act would apply to the review

mechanisms employed by the Idaho State Bar to research complaints about

attorney-members. For these reasons, the Court will dismiss Van Hook’s claims

against the Idaho State Bar without leave to amend.

      C.     Claims specifically alleged against Christopher D. Boyd and
             Adams County, Idaho

      Van Hook’s claims against Christopher D. Boyd in his capacity as Adams

County Prosecutor, and his claims against Adams County, do not survive the

Defendants’ motion to dismiss.

      In the Complaint, Van Hook asserts two specific claims against Christopher

D. Boyd, in his capacity as Adams County Prosecutor. The first is that Boyd

unlawfully failed to ensure court documents from his Adams County case were

sent to Canyon County when the cases were consolidated. Dkt. 1 at 7. The second

is that Boyd violated Van Hook’s civil rights when he directed him to be arrested


MEMORANDUM DECISION AND ORDER - 16
and jailed for a period of approximately twenty-six (26) hours. Id. Boyd asks the

Court to dismiss these claims – and all others commonly alleged against him –

based on absolute prosecutorial immunity (citing Imbler v. Patchtman, 424 U.S.

409 (1976), its progeny, and Idaho state law).

      As an initial matter, the Court finds there is no basis in law to support a

claim against Boyd or Adams County based on alleged failure to have certain court

documents sent to Canyon County. Secondly, the Court finds that any potential

Section 1983 claims against Boyd for his actions in directing the jailing or

determining the time period of the jailing of Van Hook are barred by prosecutorial

immunity. See Imbler at 427 (prosecuting attorney who acts within the scope of

duties in initiating and pursuing a criminal prosecution and in presenting the state’s

case is absolutely immune from civil suit for damages for alleged deprivations of

constitutional rights).

      To the extent the claims asserted against Boyd are asserted against Adam’s

County, and taking all facts alleged in the Complaint as true, the Court finds the

Complaint fails to state a claim for a deprivation of a federal constitutional right.

See Monell v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978).

      Boyd argues also that the racketeering allegations leveled against him are

barred by Idaho Code § 6-610. Section 6-610 requires a plaintiff to file a bond

prior to the institution of legal proceedings against law enforcement officers.

MEMORANDUM DECISION AND ORDER - 17
However, because the Court conclusively finds, as explained below, that Plaintiff’s

Complaint does not contain any factual allegations that would amount to the

elements of a racketeering offense, it is not necessary to consider the merits of the

Boyd’s Section 6-610 defense. 3

       D.      Civil rights claims against all Defendants

       Van Hook’s claims against all Defendants for violations of his civil rights

are implausible and do not survive Defendants’ motions to dismiss.

       Van Hook accuses all Defendants of conspiracy to violate his First, Fifth,

Eighth, Ninth, Thirteenth, and Fourteenth Amendment rights under the

Constitution of the United States of America. Dkt. 1 at 7-8. As stated above, Van

Hook’s claims against the State of Idaho are not legally cognizable, and his

constitutionally-based claims against Boyd fail due to prosecutorial immunity. As

such, the Court considers Van Hook’s blanket claim for civil rights violations as to

the remaining Defendants only—Fisher, Fisher Law firm, Bond, Bond Law

Chartered, Stretch, Grant, and Idaho Legal Aid Services, Inc. Notably, all of these

Defendants are either private individuals or private entities.



       3
          The Court notes that the application of Section 6-610’s bond requirement and waiver is
not clear cut. This Court has granted leeway to plaintiffs who fail to meet the requirement if they
provide a reason for the failure. See Bales v. ADA Cty., 2016 WL 1275595, at *1 (D. Idaho Mar.
31, 2016); Cameron v. Owyhee Cty., WL 2594953, at *3 (D. Idaho June 22, 2010). Kucirek for
Estate & Heirs of Grossklaus v. Jared, 2018 WL 4224847, at *10 (D. Idaho Sept. 5, 2018).


MEMORANDUM DECISION AND ORDER - 18
      “The United States Constitution protects individual rights only from

government action, not from private action.” Single Moms, Inc. v. Montana Power

Co., 331 F.3d 743, 746 (9th Cir. 2003). A private individual or entity’s action may

be treated as the government’s action if “there is such a close nexus between the

State and the challenged action that seemingly private behavior may be fairly

treated as that of the State itself.” Id. (quoting Brentwood Academy, 531 U.S. 288,

295 (2001). “The Supreme Court has identified at least four tests for determining

whether a private entity’s actions “amount to state action: (1) the public function

test; (2) the joint action test; (3) the state compulsion test; and (4) the governmental

nexus [or pervasive entwinement] test.” Franklin v. Fox, 312 F.3d 423, 445 (9th

Cir. 2002). “Satisfaction of any one test is sufficient to find state action, so long as

no countervailing factor exists.” Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir.

2003) (citation omitted).

      Van Hook has alleged no facts showing defendants’ actions amount to state

action. To this end, Defendant attorneys and Defendant law firms serve their

client’s interests without involvement or approval of the state. For these reasons,

Van Hook’s constitutionally-based claims against these private Defendants and

private entity Defendants are implausible. Provided the foregoing, the Court will

grant the motions to dismiss Van Hook’s constitutionally-based claims against all




MEMORANDUM DECISION AND ORDER - 19
Defendants and finds also that any amendment of the Complaint would be futile to

cure the legal deficiencies in these claims.

      E.     Racketeering acts claims against all Defendants

      Van Hook’s claims against all Defendants for violations of state and federal

racketeering laws are implausible and do not survive Defendants’ motions to

dismiss.

      Van Hook accuses all Defendants of “being Racketeers” under Idaho Code

Section 18-7803 and 18 U.S.C. Chapter 96. To state a racketeering claim under

Section 1962(c), a plaintiff must allege: (i) conduct (ii) of an enterprise (ii)

through a pattern (iv) of racketeering activity, and (v) injury in the plaintiffs’

business or property by the conduct constituting the violation. Sanford v.

MemberWorks, Inc., 625 F.3d 550, 557, 559 (9th Cir. 2010).

      Here, Van Hook’s Complaint contains no factual allegations supporting Van

Hook’s claim that Defendants were jointly engaged or involved in any sort of

enterprise connected to a pattern of “racketeering” activity. At most, Van Hook’s

Complaint states that the Defendants covered up criminal acts by his ex-wife,

Dawn Renee Cannon, and two other individuals —Lloyd and Karen Elderedge—

who apparently had acted as caretakers for his children at a point in time. (Dkt. 1 at

8-9.) This allegation contains little more than the legal conclusion that Van Hook’s

wife’s actions were criminal or illegal – without describing what those acts were.

MEMORANDUM DECISION AND ORDER - 20
Further, the Court finds implausible the claim that all Defendants worked together

to cover up the acts of Van Hook’s ex-wife. For these reasons, the Court will grant

Defendants’ motions to dismiss Van Hook’s federally-based racketeering claims.

      Similarly, the allegations in the Complaint do not support a state law-based

racketeering claim. To establish a racketeering claim under Idaho Code Section 18-

7803(c), a plaintiff “must prove both the existence of an ‘enterprise’ and a

connected ‘pattern of racketeering activity.’” Mannos v. Moss, 143 Idaho 927, 935

(Idaho 2007). (internal citations omitted). An “enterprise” is “any sole

proprietorship, partnership, corporation, business, labor union, association or other

legal entity or any group of individuals associated in fact and not a legal entity…”

I.C. § 18-7803(c). A pattern of racketeering activity is shown through engagement

in at least two incidents of racketeering conduct that have “the same or similar

intents, results, accomplices, victims or methods of commission, or are otherwise

interrelated…” Id. at § 18-7803(d).

      Van Hook’s Complaint contains no factual allegations that would plausibly

entitle him to relief under state racketeering law. Furthermore, the Court can

imagine no set of circumstances where the particular Defendants named in this

matter would engage in a pattern of racketeering activity with any similar intent,

victim, or interrelated methods. As such, the Court will dismiss all racketeering-

based claims without leave to amend.

MEMORANDUM DECISION AND ORDER - 21
      F.     Fraud on the court claims against Stretch, Grant, Bond, and
             Fisher

      Van Hook’s claims of “fraud on the court” are implausible and do not

survive Defendants’ motions to dismiss.

      Van Hook accuses attorney Defendants Stretch, Grant, Bond, and Fisher of

committing “fraud on the court.” Although courts have long “struggled to define

the conduct that constitutes fraud on the court” “[m]ost fraud on the court cases

involve a scheme by one party to hide a key fact from the court and the opposing

party.” United States v. Estate of Stonehill, 660 F.3d 415, 444 (9th Cir. 2011). In

reviewing a fraud on the court claim, the determinative issue is not whether fraud

existed, but whether there was fraud that attempted or did “defile the court” so that

it could not “perform in the usual manner its impartial task of adjudging cases that

are presented for adjudication.” Id.

      There are no facts in Van Hook’s Complaint, accepted as true, that state a

plausible claim of fraud on the court. Additionally, the Court takes particular

notice of the fact that Van Hook has been identified as a vexatious litigant pursuant

to Idaho Court Administrative Rule 59. As a part of that finding, the reviewing

judge found that Van Hook has repeatedly relitigated issues surrounding his

divorce and custody proceedings. To that end, Van Hook has accused judges and

attorneys (including those presently accused of committing “fraud of the court”) of


MEMORANDUM DECISION AND ORDER - 22
acting in concert to deprive him of his rights. No court that has reviewed these

claims has found any merit to them. Likewise, this Court finds the claims are

implausible and it appears beyond a doubt Van Hook can prove no set of facts that

would entitle him to relief. Therefore, this shortcoming cannot be cured by

amendment. The Court will grant Defendants’ motions to dismiss the fraud on the

Court claims without leave to amend.

      G.     Claims of emotional distress and for punitive damages against all
             Defendants

      Van Hook’s claims of emotional distress and for punitive damages are

implausible or legally impossible and do not survive Defendants’ motions to

dismiss.

      Van Hook’s Complaint contains a claim for infliction of emotional distress

against all Defendants. To prove an intentional infliction of emotional distress

claim, a plaintiff must show that (1) a defendant’s conduct was intentional or

reckless; (2) the conduct was extreme or outrageous; (3) there was a causal

connection between the wrongful conduct and the plaintiff’s emotional distress;

and (4) the distress was severe. Sadid v. Vailas, 943 F. Supp. 2d 1125, 1131 (D.

Idaho 2013). “Liability for this intentional tort is generated only by conduct that is

very extreme. The conduct must be not merely unjustifiable; it must rise to the

level of ‘atrocious’ and ‘beyond all possible bounds of decency,’ such that it would


MEMORANDUM DECISION AND ORDER - 23
cause an average member of the community to believe that it was outrageous.” Id.

(citing Edmondson v. Shearer Lumber Prods., 75 P.3d 733, 741 (2003)).

      Van Hook’s Complaint contains no factual allegations that support a claim

of intentional infliction of emotional distress as to any Defendant. Finally, Van

Hook’s claim for punitive damages does not hold water due to the failure of each

of his other claims.

                                  CONCLUSION

      The Court finds that Van Hook’s claims of conspiracy to violate his civil

rights, breach of the Idaho Rules of Professional Conduct, and breach of

contractual duties alleged against Defendants Stretch, Grant, Idaho Legal Aid

Services, Inc., Bond, Bond Law Chartered, Fisher, Fisher Law Firm, PLLC are

barred by res judicata and collateral estoppel. Furthermore, under the most liberal

reading of the Complaint, the Court can discern no cognizable set of facts that

could plausibly give rise to an entitlement for relief as to each of the remaining

claims. Based on these reasons, the Court concludes that the Complaint is subject

to dismissal. Finally, as explained fully herein, the Court finds amendment would

be futile. (See Lopez v. Smith, 203 F.3d, 1122 at 1130-33 (9th Cr. 2000)). Van

Hook’s Complaint will be dismissed with prejudice. Provided this ruling, the Court

need not reach Defendants’ insufficiency of process arguments.




MEMORANDUM DECISION AND ORDER - 24
                                  ORDER

NOW THEREFORE IT IS HEREBY ORDERED that:

  1) The minor children plaintiffs are DISMISSED from this lawsuit.

  2) Defendants’ Motions to Dismiss (Dkts. 9, 12, and 14) are GRANTED.

  3) Defendants’ Motions to Quash Service (Dkts. 3, and 6) are MOOT.

  4) The Clerk is directed to DISMISS the Complaint with PREJUDICE.



                                         DATED: September 19, 2019


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 25
